 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 40 
In the House of Representatives, U. S.,

January 14, 2009
 
RESOLUTION 
Amending the Rules of the House of Representatives to require each standing committee to hold periodic hearings on the topic of waste, fraud, abuse, or mismanagement in Government programs which that committee may authorize, and for other purposes. 
 
 
That clause 2 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraphs: 
 
(n) 
(1)Each standing committee, or a subcommittee thereof, shall hold at least one hearing during each 120-day period following the establishment of the committee on the topic of waste, fraud, abuse, or mismanagement in Government programs which that committee may authorize. 
(2)A hearing described in subparagraph (1) shall include a focus on the most egregious instances of waste, fraud, abuse, or mismanagement as documented by any report the committee has received from a Federal Office of the Inspector General or the Comptroller General of the United States. 
(o)Each committee, or a subcommittee thereof, shall hold at least one hearing in any session in which the committee has received disclaimers of agency financial statements from auditors of any Federal agency that the committee may authorize to hear testimony on such disclaimers from representatives of any such agency. 
(p)Each standing committee, or a subcommittee thereof, shall hold at least one hearing on issues raised by reports issued by the Comptroller General of the United States indicating that Federal programs or operations that the committee may authorize are at high risk for waste, fraud, and mismanagement, known as the high-risk list or the high-risk series. . 
2.Clause 1(d)(3) of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new sentence: That section shall also delineate any hearings held pursuant to clauses 2(n), (o), or (p) of this rule..  
 
Lorraine C. Miller,Clerk.
